NO. 12-14-00352-CR
                                       NO. 12-14-00353-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

DAVID LYNN SELLERS,                                §    APPEALS FROM THE 173RD
APPELLANT

V.                                                 §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §    HENDERSON COUNTY, TEXAS

                                  MMMMMEMORANDUM OPINION
                                       PER CURIAM
        Appellant’s counsel has filed a motion to dismiss these appeals. The motion is
accompanied by a document signed by Appellant in which he authorizes his counsel to file a
motion to dismiss the appeals. No decision has been delivered in these appeals. Accordingly,
Appellant’s motion to dismiss is granted, and the appeals are dismissed. See TEX. R. APP. P.
42.2(a).
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                            (DO NOT PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        JANUARY 21, 2015


                                        NO. 12-14-00352-CR
                                        NO. 12-14-00353-CR


                                    DAVID LYNN SELLERS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                           Appellee


                              Appeals from the 173rd District Court
                  of Henderson County, Texas (Tr.Ct.No. B-20,857; B-20,858)


                   THESE CAUSES came on to be heard on the motion of the Appellant to
dismiss the appeals herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeals be
dismissed, and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J. and Hoyle, J.